DETAILED ACTION
A new Examiner has been assigned to this case. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants’ election and restriction without traverse of Group I (claims 1-5, 7, 10-15, and 20), in the reply filed on 03/25/2022, is acknowledged. 
Examiner asked for a species election for a MEIS inhibitor and asked for a restriction between Groups I, II, and III. 
Applicants provided a complaint restriction and elected Group I (claims 1-5, 7, 10-15, and 20) without traverse.
On closer review, the previous Examiner did not use art to break unity. Therefore, this Examiner withdraws the restriction requirement. The Election of Species Requirement, however, is still maintained. 
Applicants provided a compliant species election of MEISi-1 inhibitor. A search for Applicants’ elected MEIS-1 inhibitor, 4-[2-(benzylamino)-2-oxoethoxy]-N-(2,3-dimethylphenyl) benzamide, from claim 5 which is depicted below,

    PNG
    media_image1.png
    257
    707
    media_image1.png
    Greyscale

did not retrieve applicable prior art. The Markush search was extended to MEIS-2 inhibitor, 4-hydroxy-N’-[(Z)-(2-oxoanphthalen-1-ylidene)methyl] benzohydrazide, from  claim 6 which is depicted below,

    PNG
    media_image2.png
    529
    344
    media_image2.png
    Greyscale

which also did not retrieve prior art. The Markush search was expanded to tamoxifen, a MEISi inhibitor, which did retrieve applicable prior art. See “SEARCH 6-7” in enclosed search notes.   Therefore, the Markush search will not be extended unnecessarily for additional species of “MEISi inhibitors” in/for/during this Office Action.
No claims are withdrawn.
Please note the full scope of base claim 1 has not yet been searched for prior art and double patent art.  Only MEISi-1 and MEISi-2 inhibitors and tamoxifen have been searched for prior art and double patent art against base claim 1 (as explained, above).
A review of the instant application’s inventor and assignee/owner names within these “SEARCH 6” STN Search results did not retrieve double patent references. Furthermore, the review of the instant application’s inventor and assignee names did not retrieve double patent references from PALM and PE2E search databases. See “SEARCH 1-4” in the enclosed search notes. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/347,581
This Office Action is responsive to the amended claims of 03/25/2022. 
Claims 1-20 have been examined on the merits.  Claims 1-5, 7, 10-15, and 20 are previously presented.  Claims 6, 8-9, and 16-19 are original.
Priority
This applicant is a 371 of PCT/TR2017/050445, filed 09/25/2017, which claims foreign prior to TR2016/16602, filed on 11/16/2016. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a foreign language priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. Therefore, the conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
Therefore, the effective filing date is 09/25/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7-9 are objected to because of the following informalities: Combination is misspelled as “combonation”. Correct spelling to render this objection moot. 
Claim 7 is objected to for missing “of” (first three words of the claim). Amend claim 7 so it reads -- A method of expansion -- .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 8 are ambiguous for three reasons, each of which renders claim 8 indefinite. First, the relationship between the mononuclear cells and the fibroblast, cartilage, endothelial, limbal and mesenchymal stem cells, henceforth referred to as Group 1, is ambiguous because it is unclear if Group 1 is a subgroup of the mononuclear cells or a separate group in relation to the mononuclear cells. Second, claim 8 is ambiguous if the combination of claim 1 expands the mononuclear cells, Group 1, or both. Third, claim 8 is ambiguous as claim 8 includes an incomplete step. Claim 8 says “using the combonation of claim 1 to ex vivo expand the mononuclear cells prior to the bone marrow transplantation and the fibroblast, the cartilage, the endothelial, the limbal and the mesenchymal stem cells”. The last part of claim 8, starting with “and the fibroblast” and finishing with “stem cells” has no verb and does not make grammatical sense. 
Applicants should rewrite claim 8 so it is clear whether or not Group 1 is a subgroup of the mononuclear cells, make clear what is expanded with the combination of claim 1, and fix the incomplete step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
KOCABAS (Kocabas et al., “Meis1 regulates the metabolic phenotype and oxidant defense of hematopoietic stem cells”, Blood, Volume 120 Number 25, December 13, 2012), as referenced in PTO-892 page 1 U
as evidenced by:
STEMCELL TECHNOLOGIES (“MethoCultTM GF M3434”, StemCell Technologies, July 8, 2016), as referenced in PTO-892 page 1 V. 

KOCABAS anticipates a combination of isolated cells (page 4969 right col.), methylcellulose medium M3434TM from StemCell Technologies (page 4964 Colony-forming Assays), growth factors (SCF, which is included in methylcellulose medium M3434 from StemCell Technologies, see next paragraph), and MEISi inhibitor, tamoxifen (page 4964 -Mouse breeding and genotyping). The Examiner interprets tamoxifen as a MEISi inhibitor because KOCASBAS indicates that the Meis1-/- mice were generated with tamoxifen injections (page 4964 Mouse breeding and genotyping). Because tamoxifen induced MEISi inhibition in the MEIS1 knockout mice, tamoxifen is effectively acting as a MEISi inhibitor and thus is interpreted as such. The limitation “inhibiting MEIS proteins”, which is interpreted as a function or property of the combination/composition of isolated cells, a medium, growth factors, and tamoxifen (MEISi inhibitor), is presumed inherent in the KOCABAS reference.  MPEP 2112.01(I) or (II):  “When the structure or composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.”  This anticipates claims 1 and 4. 
STEMCELL is relied upon for the beneficial teachings that methylcellulose medium M3434 contains IMDM, bovine serum, Bovine serum albumin, Recombinant human insulin, human transferrin, 2-Mercaptoethanol, Recombinant mouse stem cell factor (SCF), Recombinant mouse interleukin 3 (IL-3), Recombinant human interleukin 6 (IL-6), and Recombinant human erythropoietin (EPO) (page 2). 
KOCABAS teaches that the isolated cells are isolated from mouse bone marrow (page 4964 flow cytometry). This anticipates claim 2. 
KOCABAS anticipates a method of expansion of hematopoietic stem cells, wherein MEIS1 deletion, via tamoxifen injection, in hematopoietic stem cells (HSC) leads to HSC expansion, a 4.5-fold increase of HSC frequency (figure 1 A and page 4966 left col.). KOCABAS teaches that the HSCs are from adult HSCs (page 4966 left col.). Examiner interprets “adult HSCs” which are isolated from bone marrow to be adult tissues. This anticipates claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 7-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
KOCABAS (Kocabas et al., “Meis1 regulates the metabolic phenotype and oxidant defense of hematopoietic stem cells”, Blood, Volume 120 Number 25, December 13, 2012) as referenced in PTO-892 page 1 U, 
as evidenced by 
STEMCELL TECHNOLOGIES (“MethoCultTM GF M3434”, StemCell Technologies, July 8, 2016) as referenced in PTO-892 page 1 V, 
in view of 
MACKENZIE (Mackenzie et al., “The effect of pH on growth, protein synthesis, and lipid-rich particles of cultured mammalian cells”, J Biophys Biochem Cytol., January 9, 1961) as referenced in PTO-892 page 1 X, 
and in view of 
EUROSTEM CELL (“MSCs: the ‘other’ bone marrow stem cells”, EuroStem Cell, 11/30/2016), as referenced in PTO-892 age 1 W. 

Claim 1 is drawn to a combination of isolated cells, medium, growth factors, and a MEISi inhibitor. Claim 2 is drawn to the isolated cells are from mouse bone marrow, human bone marrow, and human umbilical cord blood. Claims 3 and 10 is drawn to the medium has a pH of 7.2, and contains bovine serum, recombinant insulin, transferrin, 2-mercaptoethanol and IMDM medium. Claims 4, 11, 12 and 20 are drawn to on the growth factors are hematopoietic stem cell factor SCF, fetus liver tyronsine kinase-3 ligand Flt3L, and thrombopoietin. Claims 5, and 13-15 are drawn to the MEIS proteins comprise MEISi-1 and the chemical formula is 4-[2-benzylamino)-2-oxoethoxy]-N-(2,3-dimethylphenyl) benzamide. Claim 7 are drawn to the hematopoietic stem cells are obtained from adult tissues and embryonic cells, resident cardiac stem cells, and cardiomyocytes. Claim 8 is currently indefinite as written, but for the purposes of examination, the Examiner interprets claim 8 as a method of ex vivo expanding mononuclear cells using the combination of claim 1 and adding fibroblast, cartilage, endothelial, limbal and/or mesenchymal stem cells. Then, transplanting both the expanded mononuclear cells and the added fibroblast, cartilage, endothelial, limbal and/or mesenchymal stem cells into bone marrow (therefore achieving a bone marrow transplantation). Claim 9 is drawn to a method of inhibiting cancer and MEIS proteins in cancer stem cells using a combination of claim 1.
Determining the scope and contents of the prior art.
KOCABAS teaches claims 1, 2, 4, 7, and 11, supra. 
STEMCELL is relied upon for the beneficial teachings that methylcellulose medium M3434 contains IMDM, bovine serum, Bovine serum albumin, Recombinant human insulin, human transferrin, 2-Mercaptoethanol, Recombinant mouse stem cell factor (SCF), Recombinant mouse interleukin 3 (IL-3), Recombinant human interleukin 6 (IL-6), Recombinant human erythropoietin (EPO). This helps teaches claims 3 and 10.
MACKENZIE teaches maximum growth for cultured mammalian cells occurred over a pH range of 7.38 to 7.87 (page 141). MACKENZIE also teaches successful growth from the pH range of 7 to 8 (figure 4 page 144). This helps teaches claims 3 and 10.
KOCABAS teaches a method of ex vivo expansion of mononuclear cells (HSCs) prior to bone marrow transplantation using the combination of instant claim 1 (page 4967 first paragraph left col. and first paragraph right col. and figure 2), which helps teach the limitations of claim 8. 
KOCABAS teaches MEIS1 plays an important role in leukemogenesis, as the overexpression of MEIS1 accelerates the initiation of acute myeloid leukemia and MEIS1 is also up-regulated in acute myeloid leukemia and acute lymphoblastic leukemia (page 4964 left col.), which helps teach the limitations of claim 9. 
EUROSTEM CELL teaches mesenchymal stem cells are found in bone marrow and are important for making and repairing skeletal tissues, such as cartilage (page 1). Mesenchymal stem cells prevent transplantation rejection (page 1). EUROSTEM CELL teaches that the mesenchymal stem cells seem to provide a home for the hematopoietic stem cells (page 2). Both types of cells live together close to the blood vessels of the bone marrow (page 2), which helps teach the limitation of both mesenchymal stem cells and HSC are needed to prevent transplantation rejection of claim 8.

Ascertaining the differences between the prior art and the claims at issue.
While KOCABAS teaches a method of ex vivo expansion of mononuclear cells (HSCs) prior to bone marrow transplantation using the combination of instant claim 1, KOCASBAS does not teach using mesenchymal stem cells with this process. 
While MACKENZIE teaches the pH range for successful growth (figure 4 page 144), MACKENZIE does not teach all the limitations of the instant claims. 
While EUROSTEM CELL teaches the importance of mesenchymal stem cells in bone marrow and their usefulness in a preventing transplantation rejection, EUROSTEM CELL does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in stem cells and MEIS inhibitors useful in treating cancers and growing HSCs, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of MEIS inhibitors.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The instant claims 1, 2, 3, 4, 7-12, and 20 are prima facie obvious in light of the combination of references KOCABAS (as evidenced by STEMCELL), MACKENZIE, and EUROSTEM CELL. 
The artisan would find obvious before the effective filing date of the claimed invention to combine the teachings of KOCABAS, as evidenced by STEMCELL, and MACKENZIE, to arrive at the instantly claimed pH of the medium. 
The artisan would be motivated to experiment with pH range of the growth medium to find the optimal pH range in order to optimize the growth of HSCs. MACKENZIE tests the pH range from 6.5-8.5 and finds maximum growth occurred over a pH range of 7.38 to 7.87 (page 141). MACKENZIE finds successful growth from the pH range of 7 to 8 (figure 4 page 144). The artisan would be expected to optimize the pH of the medium (KOCABAS page 4964 Colony-forming Assays and STEMCELL page 2) in view of the pH range for growing mammalian cells taught in MACKENZIE (page 141 and 144). See MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. Neither the specification nor the claims indicate the pH of the instant claims is critical. This teaches claims 3, 10, 12, and 20. 
The artisan would be motivated to combine the teachings of KOCABAS, and EUROSTEM CELL to expand mononuclear cells prior to a bone marrow transplantation and also use mesenchymal stem cells for the bone marrow transplantation. KOCABAS teaches a method of ex vivo expansion of mononuclear cells (HSCs) prior to bone marrow transplantation using the combination of instant claim 1 (page 4967 first paragraph left col. and first paragraph right col. and figure 2). The artisan would expect that bone marrow transplantation would be more successful with mesenchymal stem cells than a bone marrow transplantation without mesenchymal stem cells. The artisan would expect this because mesenchymal stem cells prevent transplantation rejection (EUROSTEM CELL page 1). This rejects claim 8. 
The artisan would be motivated to inhibit cancer and MEIS proteins in cancer stem cells using the combination of claim 1. Because MEIS1 accelerates the initiation of acute myeloid leukemia and MEIS1 is also up-regulated in acute myeloid leukemia and acute lymphoblastic leukemia (KOCABAS page 4964 left col.), the artisan would expect that by inhibiting MEIS in the cancerous stem cells, specifically inhibiting MEIS1, the MEIS inhibitor would also inhibit the initiation of leukemia and slow the growth of leukemia, a type of cancer. This rejects claim 9. 
           A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 5-6 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 7-12, and 20 are not presently allowable as written. 
Compound of claims 5 and 13-15, 4-[2-(benzylamino)-2-oxoethoxy]-N-(2,3-dimethylphenyl) benzamide, depicted below, 

    PNG
    media_image1.png
    257
    707
    media_image1.png
    Greyscale
, retrieved no references at all in STN. See “SEARCH 7” in enclosed search notes. A search using Scifinder of this compound did find 2 pieces of art, one of which was published in 2021 and the other mentioned this compound within a list of 300 compounds (would constitute improper picking and choosing) and tested some of these compound to be beneficial to prolonging yeast lifespan.
Compound of claims 6 and 16-19, 4-hydroxy-N’-[(Z)-(2-oxoanphthalen-1-ylidene)methyl] benzohydrazide, is depicted below,

    PNG
    media_image2.png
    529
    344
    media_image2.png
    Greyscale
, only retrieved family members of the instant application and did not retrieve prior art. A search using Scifinder of this compound also only retrieved family members of the instant application. 
The Markush search was expanded to tamoxifen, a MEIS-1 inhibitor, which did retrieve applicable prior art. See “SEARCH 6-7” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GILLIAN A HUTTER/           Examiner, Art Unit 1625  



/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625